Citation Nr: 1137955	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-48 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to September 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for residuals of a broken nose and assigned a 0 percent rating.  In May 2011, the Board remanded the claim for additional development.

Yhis appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's broken nose residuals have not been manifested by 50 percent obstruction of the nasal passage on both sides, or complete obstruction of one side. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for broken nose residuals are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's broken nose has been rated as 0 percent disabling under Diagnostic Codes 6599-6502 for deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).

Additionally, Diagnostic Code 6522 for allergic rhinitis is potentially applicable here.  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  

Other potentially applicable diagnostic codes include Diagnostic Codes 6513 and 6514 for chronic maxillary sinusitis and chronic sphenoid sinusitis.  38 C.F.R. § 4.97 (2010).  However, a VA examiner provided an opinion in July 2011 that the Veteran's sinus disability was not caused or aggravated by his service-connected broken nose.  Accordingly, the Board finds that those diagnostic codes are not applicable.

The Board has also considered other Diagnostic Codes, but concludes that other diagnostic codes for nose and throat disorders are not more appropriate because the facts of the case do not support their application.  38 C.F.R. § 4.97, Diagnostic Code 6504 (loss of part of, or scars of the nose); Diagnostic Code 6511 (chronic ethmoid sinusitis); Diagnostic Code 6512 (chronic frontal sinusitis);Diagnostic 6515 (active or inactive tuberculous laryngitis); Diagnostic Code 6516 (chronic laryngitis); Diagnostic Code 6518 (total laryngectomy); Diagnostic Code 6519 (complete organic aphonia); Diagnostic Code 6520 (stenosis of larynx, including residuals of laryngeal trauma (unilateral or bilateral)); Diagnostic Code 6521 (injuries to pharynx); Diagnostic Code 6523 (bacterial rhinitis); and Diagnostic Code 6524 (granulomatous rhinitis) (2010).  Without evidence that the Veteran's broken nose residuals cause effects similar to one of the foregoing conditions, or that the Veteran's condition is properly identified as one of these conditions, there is no evidence to show that the Veteran's condition is more properly rated under one of those alternative codes.  Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board now turns to the applicable criteria.  The Veteran's service-connected broken nose is rated under Diagnostic Code 6502, which provides that a maximum 10 percent disability rating will be assigned for a deviated septum when there is either fifty percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).  

The Veteran contends that he is entitled to a 10 percent rating for residuals of his broken nose.  He reports that his nose stops up completely each night after about two hours in bed, which causes him to spend the rest of the night sitting upright in a platform rocker so that he can breathe.  He also reports that each morning, the right side of his nose is completely closed and he awakens breathing through his mouth. 

In support of his claim, the Veteran submitted an August 2006 statement from a private ear, nose, and throat (ENT) specialist indicating that the Veteran sustained a nasal fracture in 1944 and had trouble breathing through the right side of his nose.  The ENT physician noted that the Veteran's septum had a spur off to the right that was about 50 percent and occluding. 

The Veteran was afforded a VA medical examination in January 2007 during which he reported sustaining a nose fracture in service in 1944.  At that time, the fracture was reset and the Veteran's nose was packed with gauze.  He experienced no residual effects until a few years prior to the examination when he developed frequent nasal congestion, which was worse at night.  He reported that an ENT specialist informed him that his right nasal passage was 50 percent occluded and was probably related to the previous fracture.  The Veteran's treatment included Astelin nasal spray, which was moderately effective in relieving his symptoms. 

Physical examination revealed a symmetrical nose without lesions or drainage.  Mucus membranes were pink and moist.  The right turbinate was mildly edematous.  Buccal mucosa was pink and moist and the Veteran's tongue and uvula were midline.  The oral cavity was negative for masses or lesions and there was no post-nasal drainage or exudate.  X-rays were noted to be somewhat limited for the water's view.  Hypopneumatization was noted of the left frontal sinus.  It was noted that haziness in the left maxillary sinus may have been secondary to maxillary sinusitis.  The right maxillary, ethmoidal, and sphenoidal sinuses appeared clear.  Discontinuity was noted in the lateral border of the left orbit, which represented trauma that might be old.  The examiner diagnosed status post fracture to nose with residual nasal congestion that affected the right nare.  Present treatment was noted to be effective.  Hypopneumatization of the left frontal sinuses with left maxillary sinusitis was also diagnosed.

In June 2011, the Veteran and his wife submitted statements in support of the Veteran's claim indicating that the Veteran used Claritin for sinus problems, a Benzedrex nasal decongestant inhaler to clear his nose, and that he slept in an upright position to help with his breathing.

The Veteran was afforded a second VA examination in July 2011.  The Veteran reported sustaining trauma to his nose in service for which he was treated with packed nasal passages.  Currently, he experienced congestion and difficulty breathing that occurred at night, particularly on the right side, which prevented him from resting.  He also reported interference with breathing through the nose and purulent discharge.  He indicated that he had never been evaluated for sleep apnea and had never been treated with continuous positive airway pressure.  His treatments consisted of Claritin and an over-the-counter nasal inhaler.  He also reported antibiotic treatment for sinusitis in the last year, though he denied treatment for chronic sinusitis.  On physical examination, allergic rhinitis was present and there was boggy nasal mucosa with clear drainage.  However, there were no nasal polyps and there was no obstruction, partial or complete, of either nostril.  Additionally, no bacterial rhinitis with permanent hypertrophy of the turbinates was noted.  Nor was there evidence of septal deviation, tissue loss, scarring, deformity, or external abnormality of the nasal bridge or nasolabial fold.  The Veteran had no sinus tenderness of the maxillary or frontal sinuses, and there did not appear to be any discharge or injury affecting the soft palate.  Computed tomography (CT) evaluation of the sinuses and nasal bones revealed a nondisplaced nasal fracture and complete opacification of the left-sided sinuses with occlusion of the left osteomeatal complex.

Based on examination of the Veteran and a CT scan, the July 2011 examiner diagnosed allergic rhinitis with left frontal sphenoid and maxillary sinusitis, and nondisplaced nasal fractures on the right.  There was no septal deviation noted and no obstruction of either nasal passage.  The examiner indicated that the Veteran's sinusitis was not related to or aggravated by his nose fracture residuals.  The examiner noted that, although the Veteran complained that his nose stopped up completely at night and that his right nostril was completely closed in the morning, neither physical examination nor CT scan revealed any obstruction and the CT scan verified nasal fractures that were nondisplaced.  The examiner noted that the August 2006 private ENT finding of a spur that was 50 percent occluding was not verified by CT scan, and there was no private treatment note in the record concerning that examination; rather, the finding was written on a prescription given to the Veteran.  The examiner could not offer an explanation regarding the Veteran's symptoms of a complete blockage at night other than the fact that the Veteran had a sinus infection that had not been adequately treated.  The examiner also noted that the Veteran gave a history of over-the-counter decongestant nasal inhalers that, with abuse, could cause rebound congestion.  Finally, the examiner indicated that sleeping in the recumbent position can cause increased difficulty breathing and noted that the Veteran had not been evaluated for sleep apnea.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of entitlement to a compensable rating for service-connected broken nose residuals.  Specifically, the evidence of record does not show that the Veteran experiences 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side, as required for a 10 percent rating under Diagnostic Code 6502.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).  The Board also finds that a higher 10 percent rating is not warranted under Diagnostic Code 6522 for allergic rhinitis, as the evidence does not show greater than 50 percent obstruction in both passage or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  

The Board recognizes the August 2006 private ENT statement that the Veteran has a septal spur that was 50 percent occluding on the right side.  However, that finding is given lessened probative value, as there are no treatment records or reports to support such a finding, and because that finding was contradicted by subsequent VA examination which included diagnostic testing.  Following physical examination of the Veteran and a CT scan, the July 2011 VA examiner found no evidence of nasal obstruction on either side.  The examiner also indicated that the private ENT physician's August 2006 finding of a septal spur that was 50 percent occluding on the right side was not supported by subsequent CT scan.  The Board also notes that, even if the Board were to accept the August 2006 ENT physician's findings as stated, the Veteran would still not be entitled to a higher rating for his service-connected broken nose residuals, as that evidence does not show 50 percent obstruction on both sides or complete obstruction on one side.  However, in light of the subsequent objective evidence contradicting the August 2006 ENT physician's findings, and in the absence of treatment records or clinical evidence concerning the August 2006 examination, the Board accords less probative and persuasive value to the August 2006 ENT physician's statement.

The Board has considered the Veteran's contention that his nose stops up completely at night and that, in the morning, the right side of his nose is completely closed.  The Veteran is competent to state that he experiences nasal congestion, which is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to presence or size (percentage) of any nasal obstruction because he does not have the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the July 2011 VA examiner medically determined that there was no evidence of nasal obstruction.  That opinion was based on physical examination of the Veteran, a CT scan, a review of the claims file, and considered pertinent clinical evidence of record.  Therefore, the Board finds that opinion is afforded more probative weight than the Veteran's lay statements regarding any obstruction.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

The Board finds that the evidence does not warrant a compensable rating for broken nose residuals at any time during the period on appeal.  Accordingly, entitlement to a compensable rating for broken nose residuals is denied on a schedular basis.

The Board has also considered whether the record raises the matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010). 

The Board finds that the schedule is not inadequate.  The Veteran has not reported missing time from work due to his broken nose residuals.  The evidence does not show that the Veteran's broke nose residuals are clinically unusual.  Nor does the evidence show hospitalization for broken nose residuals or marked interference with employment beyond that contemplated in the assigned rating.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 

In sum, the weight of the credible evidence demonstrates that the Veteran's broken nose residuals warrant no more than a 0 percent rating at any time during the period on appeal.  The preponderance of the evidence is against the claim for an increased rating and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following a grant of service connection for broken nose residuals.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In a July 2011 written statement, the Veteran indicated that the August 2006 private ENT treatment was the only private treatment he received in relation to his nose disability and that there were no outstanding private medical records.  Additionally, VA has obtained examinations with respect to the claim.  The Board also finds that VA has substantially complied with the May 2011 remand directives.  Dyment v. West, 13 Vet. App. 141 (1999) (remand not required where Board's remand instructions were substantially complied with).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

Entitlement to a compensable rating for residuals of a broken nose is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


